Exhibit 10.1

 

JUNE 2018 AMENDMENT AND EXCHANGE AGREEMENT

 

This Amendment and Exchange Agreement (the “Agreement”) is entered into as of
the 28th day of June, 2018, by and between Helios and Matheson Analytics Inc., a
Delaware corporation with offices located at Empire State Building, 350 5th
Avenue, New York, New York 10118 (the “Company”) and the investor signatory
hereto (the “Holder”), with reference to the following facts:

 

A. Prior to the date hereof, the Holder acquired, among other things, those
certain warrants to purchase Common Stock (as defined below) of the Company (the
“Existing Warrants”) exercisable (without regards to any limitations on exercise
set forth therein) into such aggregate number of shares of Common Stock as set
forth on the signature page of the Holder attached hereto (the “Existing Warrant
Shares”).

 

B. The Company and the Holder desire to exchange (collectively, the “Exchange”
or the “Transaction”) the Existing Warrants for such aggregate number of shares
of Common Stock as set forth on the signature page of the Holder attached hereto
(collectively, the “Exchange Common Shares”) and/or Rights (as defined below) to
receive such aggregate number of Reserved Shares (as defined below) as set forth
on the signature page of the Holder attached hereto, representing a rate of 0.85
Exchange Common Shares (or Reserved Share, as applicable) for each 1.0 Existing
Warrant Share. The Exchange Common Shares and the Reserved Shares are referred
to herein as the “Exchange Shares” and together with the Rights, the “Exchange
Securities”. The Exchange Securities, this Agreement, the Voting Agreement (as
defined below) and the Leak-Out Agreement (as defined below) and such other
documents and certificates related thereto are collectively referred to herein
as the “Exchange Documents”.

 

C. On June 21, 2018, the Company and certain investors (the “June Buyers”)
entered into a securities purchase agreement (as amended prior to the date
hereof, the “June Securities Purchase Agreement”), pursuant to which such June
Buyers purchased, among other things, certain Notes (as defined in the June
Securities Purchase Agreement) (the “June Notes”). On January 11, 2018, the
Company and certain investors (the “January Buyers”) entered into a securities
purchase agreement (as amended prior to the date hereof, pursuant to which,
among other things, such January Buyers purchased certain January Notes (as
defined in the June Notes). On November 6, 2017, the Company and certain
investors (each, a “November Buyer”) entered into a securities purchase
agreement (as amended prior to the date hereof, pursuant to which, among other
things, such November Buyers purchased certain November Notes (as defined in the
June Notes).

 

D. The Exchange is being made in reliance upon the exemption from registration
provided by Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”).

 

E. Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the June Securities Purchase Agreement.

 

F. Concurrently herewith, the Company is separately negotiating, and intends to
implement, the exchange of other warrants to purchase Common Stock (the “Other
Warrants”) that are currently outstanding by entering into agreements (the
"Other Agreements") in the same form as this Agreement (other than proportional
changes based upon the difference in aggregate number of shares of Common Stock
issuable upon exercise of such warrants and the payment of legal expenses with
respect here).

 



 
 

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

 

1. Exchange.

 

1.1 The Exchange.

 

(a) On the date hereof, the Holder hereby agrees to convey, assign and transfer
the Existing Warrants to the Company in exchange for which the Company agrees to
issue pursuant to Section 3(a)(9) of the Securities Act the Exchange Common
Shares and, if applicable, the Rights, to the Holder on the books and records of
the Company, which Exchange Common Shares and, if applicable, the Rights shall
be issued without restricted legend and shall be freely tradable by the Holder.
By no later than the second (2nd) Trading Day after the date hereof (the “Share
Delivery Deadline”), the Company shall (a) deliver the Exchange Common Shares by
deposit/withdrawal at custodian with the Depository Trust Company (“DTC”) in
accordance with the instructions attached hereto as Schedule I and (b) if
applicable, cause to be delivered to the Holder (or its designee) a certificate
evidencing the Rights at the address for delivery set forth on the Schedule of
Buyers to the August Securities Purchase Agreement. For the avoidance of doubt,
as of the date hereof, the Holder shall be the legal owner of the Exchange
Common Shares and, if applicable, the Rights regardless as to the date of actual
delivery of the Exchange Common Shares or the certificate evidencing the Rights
to the Holder (or its designee, as applicable).

 

(b) Upon the consummation of the Exchange, the Existing Warrants shall be
automatically cancelled and shall be null and void.

 

(c) On or prior to the date hereof, counsel for the Company shall have delivered
a legal opinion to the Company's transfer agent (the “Transfer Agent”) and
irrevocable instructions to the Transfer Agent from the Company, in each case,
instructing the Transfer Agent to deliver the Exchange Common Shares as set
forth on the Holder's signature page attached hereto, to the Holder's balance
account with The Depository Trust Company through its Deposit / Withdrawal at
Custodian system in accordance with Schedule I attached hereto as soon as
commercially practicable, but in no event later than the Share Delivery
Deadline.

 

(d) On or prior to the date hereof, the Company shall have obtained all
governmental, regulatory or third party consents and approvals, if any,
necessary for the Transactions.

 



 2 

 

 

1.2 Buy-In. If the Company shall fail for any reason or for no reason to deliver
to the Holder on the Share Delivery Deadline the Exchange Common Shares by
electronic delivery at the applicable balance account at DTC, and if on or after
the Closing Date the Holder effects a Buy-In (as defined in the Warrants), then
the Company shall, within two (2) Trading Days after the Holder's request and in
the Holder's discretion, either (i) pay the Buy-In Price (as defined in the
Warrants) in cash, at which point the Company's obligation to deliver such
Exchange Common Shares shall terminate, or (ii) promptly honor its obligation to
electronically deliver to the Holder such unlegended Exchange Common Shares as
provided above and pay cash to the Holder in an amount equal to the excess (if
any) of the Buy-In Price over the product of (A) such number of shares of Common
Stock, times (B) any trading price of the Common Stock selected by the Holder in
writing as in effect at any time during the period beginning on the date hereof
and ending on the date the Company satisfies its obligations in full pursuant to
this Section 1.2.

 

1.3 Voting Agreement; Leak-Out Agreement. On or prior to the date hereof, the
Holder has duly executed and delivered to the Company, and the Company has duly
executed and delivered to the Holder (x) solely if the Holder is not a June
Buyer, a voting agreement in the form attached hereto as Exhibit A (the “Voting
Agreement”) and (y) a leak-out agreement in the form attached hereto as Exhibit
B (the “Leak-Out Agreement”).

 

2. Waivers. [The Holder hereby waives any right that the Holder may have in any
Convertible Security of the Company held by the Holder (including, without
limitation, with respect to the Existing Warrants, November Notes, January Notes
and June Notes, if any, held by the Holder) to adjust the conversion price or
exercise price of such security solely as a result of the issuance of the any
Exchange Securities hereunder or pursuant to any Other Agreement.]

 

[The Holder, (i) in its capacity as the “Required Holders” under each of the
November Notes, January Notes and June Notes, hereby waives any adjustment to
the conversion price of the November Notes, January Notes and June Notes solely
as a result of the issuance of the Exchange Securities hereunder or pursuant to
any Other Agreement and (ii) in its capacity as a holder of Series A-2 Warrants
issued by the Company on April 23, 2018 (the “Series A-2 Warrants”), hereby
waives any adjustment to the exercise price of the Series A-2 Warrants solely as
a result of the issuance of the Exchange Securities hereunder or pursuant to any
Other Agreement.]

 

[The Holder, in its capacity as a holder of Series A-2 Warrants issued by the
Company on April 23, 2018 (the “Series A-2 Warrants”), hereby waives any
adjustment to the exercise price of the Series A-2 Warrants solely as a result
of the issuance of the Exchange Securities hereunder or pursuant to any Other
Agreement.]

 



 3 

 

 

3. Representations and Warranties. As of the date hereof:

 

3.1 Organization and Qualification. Each of the Company and each of its
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted and as presently proposed to be conducted. Each
of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect (as defined below). As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Exchange Documents or (iii) the authority or
ability of the Company or any of its Subsidiaries to perform any of their
respective obligations under any of the Exchange Documents. Other than the
Persons (as defined below) listed in the SEC Documents, the Company has no
Subsidiaries. “Subsidiaries” means any Person in which the Company, directly or
indirectly, (I) owns any of the outstanding capital stock or holds any equity or
similar interest of such Person or (II) controls or operates all or any part of
the business, operations or administration of such Person, and each of the
foregoing, is individually referred to herein as a “Subsidiary.” For purposes of
this Agreement, (x) “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and any Governmental Entity or any department or
agency thereof and (y) “Governmental Entity” means any nation, state, county,
city, town, village, district, or other political jurisdiction of any nature,
federal, state, local, municipal, foreign, or other government, governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal),
multi-national organization or body; or body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature or instrumentality of any
of the foregoing, including any entity or enterprise owned or controlled by a
government or a public international organization or any of the foregoing.

 

3.2 Authorization and Binding Obligation. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
the Rights and each of the other agreements entered into by the parties hereto
in connection with the transactions contemplated by the Exchange Documents and
to consummate the Transaction (including, without limitation, the issuance of
the Rights and the Exchange Common Shares (the “Exchange Primary Securities”) in
accordance with the terms hereof). The execution and delivery of the Exchange
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Exchange Primary Securities and the reservation for issuance and issuance of
Reserved Shares issuable upon exercise of the Rights has been duly authorized by
the Company's Board of Directors and no further filing, consent, or
authorization is required by the Company, its Board of Directors or its
stockholders. This Agreement and the other Exchange Documents have been duly
executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws.

 



 4 

 

 

3.3 No Conflict. The execution, delivery and performance of the Exchange
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Exchange Primary Securities and the reservation for issuance and issuance of
Reserved Shares issuable upon exercise of the Rights) will not (i) result in a
violation of the Certificate of Incorporation (as defined below) or any other
organizational documents of the Company or any of its Subsidiaries, any capital
stock of the Company or any of its Subsidiaries or Bylaws (as defined below) of
the Company or any of its Subsidiaries, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
foreign, federal and state securities laws and regulations and the rules and
regulations of the Nasdaq Capital Market (the “Principal Market”) and including
all applicable federal laws, rules and regulations) applicable to the Company or
any of its Subsidiaries or by which any property or asset of the Company or any
of its Subsidiaries is bound or affected except, in the case of clause (ii) or
(iii) above, to the extent such violations that would not reasonably be expected
to have a Material Adverse Effect.

 

3.4 No Consents. Neither the Company nor any Subsidiary is required to obtain
any consent from, authorization or order of, or make any filing or registration
with (other than the filing with the Securities and Exchange Commission (the
“SEC”) of a Form D with the SEC, any other filings as may be required by any
state securities agencies, filing of UCC financing statements and approval by
the Principal Market of a listing of additional shares application in respect of
the Exchange Shares as required by Section 7 hereof), any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its respective obligations under or
contemplated by the Exchange Documents, in each case, in accordance with the
terms hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company or any Subsidiary is required to obtain pursuant
to the preceding sentence have been obtained or effected on or prior to the date
hereof, and neither the Company nor any of its Subsidiaries are aware of any
facts or circumstances which might prevent the Company or any of its
Subsidiaries from obtaining or effecting any of the registration, application or
filings contemplated by the Exchange Documents. Except as disclosed in the SEC
Documents, the Company is not in violation of the requirements of the Principal
Market and has no knowledge of any facts or circumstances which would reasonably
lead to delisting or suspension of the Common Stock in the foreseeable future.

 

3.5 Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Holder contained herein, the offer and issuance by the Company
of the Exchange Securities is exempt from registration under the Securities Act
pursuant to the exemption provided by Section 3(a)(9) thereof.

 

3.6 Status of Existing Warrants; Issuance of Exchange Securities. By virtue of
Section 3(a)(9) of the Securities Act, the Exchange Securities shall not bear
any restrictive legend and shall be freely tradeable by the Holder pursuant to
and in accordance with Rule 144. The issuance of the Rights has been duly
authorized and upon issuance in accordance with the terms of the Exchange
Documents shall be validly issued, fully paid and non-assessable and free from
all Liens. Upon issuance in accordance herewith or pursuant to the Rights, as
applicable, the Exchange Common Shares and the Reserved Shares, respectively,
when issued, will be validly issued, fully paid and nonassessable and free from
all Liens with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of Common Stock.

 

3.7 Transfer Taxes. On the date hereof, all share transfer or other taxes (other
than income or similar taxes) which are required to be paid in connection with
the issuance of the Exchange Primary Securities to be exchanged with the Holder
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

 



 5 

 

 

3.8 SEC Documents; Financial Statements. During the two (2) years prior to the
date hereof, the Company has timely filed all reports, schedules, forms, proxy
statements, statements and other documents required to be filed by it with the
SEC pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof, including without limitation, Current Reports on
Form 8-K filed by the Company with the SEC whether required to be filed or not
(but excluding Item 7.01 thereunder), and all exhibits and appendices included
therein (other than Exhibits 99.1 to Form 8-K) and financial statements, notes
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”). The Company has delivered or
has made available to the Holder or its representatives true, correct and
complete copies of each of the SEC Documents not available on the EDGAR system.
As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto as in effect as of the time of filing. Such financial statements have
been prepared in accordance with generally accepted accounting principles
(“GAAP”), consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments which will not be material, either individually or in the
aggregate). No other information provided by or on behalf of the Company to the
Holder which is not included in the SEC Documents (including, without
limitation, information in the disclosure schedules to this Agreement) contains
any untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein not misleading, in the light
of the circumstance under which they are or were made. The Company is not
currently contemplating to amend or restate any of the financial statements
(including, without limitation, any notes or any letter of the independent
accountants of the Company with respect thereto) included in the SEC Documents
(the “Financial Statements”), nor is the Company currently aware of facts or
circumstances which would require the Company to amend or restate any of the
Financial Statements, in each case, in order for any of the Financials
Statements to be in compliance with GAAP and the rules and regulations of the
SEC. The Company has not been informed by its independent accountants that they
recommend that the Company amend or restate any of the Financial Statements or
that there is any need for the Company to amend or restate any of the Financial
Statements.

 



 6 

 

 

3.9 Absence of Certain Changes. Except as set forth in the SEC Documents, since
the date of the Company’s most recent financial statements contained in a Form
10-Q, there has been no material adverse change and no material adverse
development in the business, assets, liabilities, properties, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any of its Subsidiaries. Since the date of the Company’s most
recent financial statements contained in a Form 10-Q, neither the Company nor
any of its Subsidiaries has (i) declared or paid any dividends, (ii) sold any
assets, individually or in the aggregate, outside of the ordinary course of
business or (iii) except as disclosed in the SEC Documents, made any capital
expenditures, individually or in the aggregate, outside of the ordinary course
of business. Neither the Company nor any of its Subsidiaries has taken any steps
to seek protection pursuant to any law or statute relating to bankruptcy,
insolvency, reorganization, receivership, liquidation or winding up, nor does
the Company or any Subsidiary have any knowledge or reason to believe that any
of their respective creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so. The Company and its Subsidiaries, individually and on a
consolidated basis, are not as of the date hereof, and after giving effect to
the transactions contemplated hereby to occur on the date hereof, will not be
Insolvent.

 

3.10 No Undisclosed Events, Liabilities, Developments or Circumstances. Except
as set forth in the SEC Documents, no event, liability, development or
circumstance has occurred or exists, or is reasonably expected to exist or occur
with respect to the Company, any of its Subsidiaries or any of their respective
businesses, properties, liabilities, prospects, operations (including results
thereof) or condition (financial or otherwise), that (i) would be required to be
disclosed by the Company under applicable securities laws on a registration
statement on Form S-1 filed with the SEC relating to an issuance and sale by the
Company of its Common Stock and which has not been publicly announced, (ii)
would reasonably expected to have a material adverse effect on the Holder’s
investment hereunder or (iii) would reasonably be expected to have a Material
Adverse Effect.

 

3.11 Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, any certificate of designation, preferences or rights of any
other outstanding series of preferred stock of the Company or any of its
Subsidiaries or Bylaws or their organizational charter, certificate of
formation, memorandum of association, articles of association, Certificate of
Incorporation or bylaws, respectively. Except as set forth in the SEC Documents,
neither the Company nor any of its Subsidiaries is in violation of any judgment,
decree or order or any statute, ordinance, rule or regulation applicable to the
Company or any of its Subsidiaries, and neither the Company nor any of its
Subsidiaries will conduct its business in violation of any of the foregoing,
except in all cases for possible violations which could not, individually or in
the aggregate, have a Material Adverse Effect. Except as set forth in the SEC
Documents, without limiting the generality of the foregoing, the Company is not
in violation of any of the rules, regulations or requirements of the Principal
Market and has no knowledge of any facts or circumstances that could reasonably
lead to delisting or suspension of the Common Stock by the Principal Market in
the foreseeable future. During the two years prior to the date hereof, (i) the
Common Stock has been listed or designated for quotation on the Principal
Market, (ii) trading in the Common Stock has not been suspended by the SEC or
the Principal Market and (iii) except as set forth in the SEC Documents, the
Company has received no communication, written or oral, from the SEC or the
Principal Market regarding the suspension or delisting of the Common Stock from
the Principal Market. The Company and each of its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit. There is no agreement, commitment, judgment, injunction, order or decree
binding upon the Company or any of its Subsidiaries or to which the Company or
any of its Subsidiaries is a party which has or would reasonably be expected to
have the effect of prohibiting or materially impairing any business practice of
the Company or any of its Subsidiaries, any acquisition of property by the
Company or any of its Subsidiaries or the conduct of business by the Company or
any of its Subsidiaries as currently conducted other than such effects,
individually or in the aggregate, which have not had and would not reasonably be
expected to have a Material Adverse Effect on the Company or any of its
Subsidiaries.

 



 7 

 

 

3.12 Transactions With Affiliates. Except as set forth in the SEC Documents, no
current or former employee, partner, director, officer or stockholder (direct or
indirect) of the Company or its Subsidiaries, or any associate, or, to the
knowledge of the Company, any affiliate of any thereof, or any relative with a
relationship no more remote than first cousin of any of the foregoing, is
presently, or has ever been, (i) a party to any transaction with the Company or
its Subsidiaries (including any contract, agreement or other arrangement
providing for the furnishing of services by, or rental of real or personal
property from, or otherwise requiring payments to, any such director, officer or
stockholder or such associate or affiliate or relative Subsidiaries (other than
for ordinary course services as employees, consultants, officers or directors of
the Company or any of its Subsidiaries)) or (ii) the direct or indirect owner of
an interest in any corporation, firm, association or business organization which
is a competitor, supplier or customer of the Company or its Subsidiaries (except
for a passive investment (direct or indirect) in less than 5% of the common
stock of a company whose securities are traded on or quoted through an Eligible
Market (as defined in the June Notes)), nor does any such Person receive income
from any source other than the Company or its Subsidiaries which relates to the
business of the Company or its Subsidiaries or should properly accrue to the
Company or its Subsidiaries. No employee, officer, stockholder or director of
the Company or any of its Subsidiaries or member of his or her immediate family
is indebted to the Company or its Subsidiaries, as the case may be, nor is the
Company or any of its Subsidiaries indebted (or committed to make loans or
extend or guarantee credit) to any of them, other than (i) for payment of salary
for services rendered, (ii) reimbursement for reasonable expenses incurred on
behalf of the Company, and (iii) for other standard employee benefits made
generally available to all employees or executives (including stock option
agreements outstanding under any stock option plan approved by the Board of
Directors of the Company).

 

3.13 Equity Capitalization.

 

(a) Definitions:

 

(i) “Common Stock” means (x) the Company’s shares of common stock, $0.01 par
value per share, and (y) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

 

(ii) “Preferred Stock” means (x) the Company’s blank check preferred stock,
$0.01 par value per share, the terms of which may be designated by the board of
directors of the Company in a certificate of designations, (y) the Company’s
Series A Preferred Stock, $0.01 par value per share, and (z) any capital stock
into which such preferred stock shall have been changed or any share capital
resulting from a reclassification of such preferred stock (other than a
conversion of such preferred stock into Common Stock in accordance with the
terms of such certificate of designations).

 



 8 

 

 

(b) Authorized and Outstanding Capital Stock. As of June 26, 2018, the
authorized capital stock of the Company consists of (A) Five Hundred Million
(500,000,000) shares of Common Stock, of which, 227,252,709 are issued and
outstanding as of the date hereof and 419,822,957 of which are reserved for
issuance pursuant to the Equity Incentive Plan, the Company’s outstanding
Convertible Securities and other obligations of the Company, and (B) Two Million
(2,000,000) shares of Preferred Stock, 20,500 shares of which are designated as
Series A Preferred Stock and are issued and outstanding before giving effect to
the Closing. No shares of Common Stock are held in the treasury of the Company.
“Convertible Securities” means any capital stock or other security of the
Company or any of its Subsidiaries that is at any time and under any
circumstances directly or indirectly convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
capital stock or other security of the Company (including, without limitation,
Common Stock) or any of its Subsidiaries.

 

(c) Valid Issuance; Available Shares; Affiliates. All of such outstanding shares
are duly authorized and have been, or upon issuance will be, validly issued and
are fully paid and nonassessable. Schedule 3(r)(iii) of the June Securities
Purchase Agreement sets forth the number of shares of Common Stock that are (A)
reserved for issuance pursuant to Convertible Securities (other than the Rights)
and (B) that are, as of the date hereof, owned by Persons who are “affiliates”
(as defined in Rule 405 of the 1933 Act and calculated based on the assumption
that only officers, directors and holders of at least 10% of the Company’s
issued and outstanding Common Stock are “affiliates” without conceding that any
such Persons are “affiliates” for purposes of federal securities laws) of the
Company or any of its Subsidiaries.

 

(d) Existing Securities; Obligations. Except as disclosed in the SEC Documents:
(A) none of the Company’s or any Subsidiary’s shares, interests or capital stock
is subject to preemptive rights or any other similar rights or Liens suffered or
permitted by the Company or any Subsidiary; (B) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares, interests or capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares, interests or capital stock of the Company or
any of its Subsidiaries or options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any shares,
interests or capital stock of the Company or any of its Subsidiaries; (C) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act; (D) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (E) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Exchange Securities; and (F)
neither the Company nor any Subsidiary has any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement.

 



 9 

 

 

(e) Organizational Documents. The Company has furnished to the Buyers true,
correct and complete copies of the Company’s Certificate of Incorporation, as
amended and as in effect on the date hereof (the “Certificate of Incorporation”)
and the Company’s bylaws, as amended and as in effect on the date hereof. (the
“Bylaws”).

 

3.14 Indebtedness and Other Contracts. Neither the Company nor any of its
Subsidiaries, (i) except as disclosed in the SEC Documents or Schedule 3(s) of
the June Securities Purchase Agreement, has any outstanding debt securities,
notes, credit agreements, credit facilities or other agreements, documents or
instruments evidencing Indebtedness of the Company or any of its Subsidiaries or
by which the Company or any of its Subsidiaries is or may become bound, (ii) is
a party to any contract, agreement or instrument, except as disclosed in the SEC
Documents, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) has any financing
statements securing obligations in any amounts filed in connection with the
Company or any of its Subsidiaries, except as disclosed in the SEC Documents;
(iv) except as waived by the Holder under Section 2(b) of this Agreement, is in
violation of any term of, or in default under, any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (v) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect.
Neither the Company nor any of its Subsidiaries have any liabilities or
obligations required to be disclosed in the SEC Documents which are not so
disclosed in the SEC Documents, other than those incurred in the ordinary course
of the Company’s or its Subsidiaries’ respective businesses and which,
individually or in the aggregate, do not or could not have a Material Adverse
Effect.

 

3.15 Litigation There is no action, suit, arbitration, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board, other
Governmental Entity, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company’s or its Subsidiaries’
officers or directors that would reasonably be expected to have a Material
Adverse Effect on the Company or its Subsidiaries, whether of a civil or
criminal nature or otherwise, in their capacities as such, except as disclosed
in the SEC Documents or in Schedule 3(t) of the June Securities Purchase
Agreement. No director, officer or employee of the Company or any of its
subsidiaries has willfully violated 18 U.S.C. §1519 or engaged in spoliation in
reasonable anticipation of litigation. Without limitation of the foregoing,
there has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the SEC involving the Company, any of its
Subsidiaries or any current or former director or officer of the Company or any
of its Subsidiaries. The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the 1933 Act or the 1934 Act. Neither the Company nor any of its
Subsidiaries is subject to any order, writ, judgment, injunction, decree,
determination or award of any Governmental Entity.

 



 10 

 

 

3.16 Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided the Holder or its agents or counsel with any
information that constitutes or would reasonably be expected to constitute
material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Exchange Documents. The Company understands and confirms
that the Holder will rely on the foregoing representations in effecting
transactions in securities of the Company. All disclosure provided to the Holder
regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
Each press release issued by the Company or any of its Subsidiaries during the
twelve (12) months preceding the date of this Agreement did not at the time of
release contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, liabilities, prospects, operations (including results thereof) or
conditions (financial or otherwise), which, under applicable law, rule or
regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly announced or
disclosed.

 

3.17 Commissions. The Company confirms that no commission or other remuneration
has been paid or given directly or indirectly for soliciting the exchange of the
Existing Warrants for the Exchange Shares.

 

4. Holder’s Representations and Warranties. As a material inducement to the
Company to enter into this Agreement and consummate the Exchange, the Holder
represents, warrants and covenants with and to the Company as follows:

 

4.1 Reliance on Exemptions. The Holder understands that the Exchange Securities
are being offered and exchanged in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Holder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein and in the
Exchange Documents in order to determine the availability of such exemptions and
the eligibility of the Holder to acquire the Exchange Securities.

 

4.2 No Governmental Review. The Holder understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Exchange Securities or the
fairness or suitability of the investment in the Exchange Securities nor have
such authorities passed upon or endorsed the merits of the offering of the
Exchange Securities.

 



 11 

 

 

4.3 Validity; Enforcement. This Agreement and the Exchange Documents to which
the Holder is a party have been duly and validly authorized, executed and
delivered on behalf of the Holder and shall constitute the legal, valid and
binding obligations of the Holder enforceable against the Holder in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

4.4 Intentionally Omitted.

 

4.5 No Conflicts. The execution, delivery and performance by the Holder of this
Agreement and the Exchange Documents to which the Holder is a party, and the
consummation by the Holder of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the Holder
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Holder is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to the Holder, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Holder to perform its obligations hereunder.

 

4.6 Investment Risk; Sophistication. The Holder is acquiring the Exchange
Securities hereunder in the ordinary course of its business. The Holder has such
knowledge, sophistication, and experience in business and financial matters so
as to be capable of evaluation of the merits and risks of the prospective
investment in the Exchange Securities, and has so evaluated the merits and risk
of such investment. The Holder is an “accredited investor” as defined in
Regulation D under the Securities Act.

 

4.7 Ownership of Existing Warrants. The Holder owns the Existing Warrants free
and clear of any Liens (other than the obligations pursuant to this Agreement,
liens in the ordinary course of business (e.g. bone fide margin account liens)
and applicable securities laws).

 

5. Disclosure of Transaction. The Company shall, on or before 8:30 a.m., New
York City Time, on or prior to the first business day after the date of this
Agreement, file a Current Report on Form 8-K describing the terms of the
transactions contemplated hereby in the form required by the 1934 Act and
attaching the Exchange Documents, to the extent they are required to be filed
under the 1934 Act, that have not previously been filed with the SEC by the
Company (including, without limitation, this Agreement) as exhibits to such
filing (including all attachments, the “8-K Filing”). From and after the filing
of the 8-K Filing, the Company shall have disclosed all material, non-public
information (if any) provided up to such time to the Holder by the Company or
any of its Subsidiaries or any of their respective officers, directors,
employees or agents. In addition, effective upon the filing of the 8-K Filing,
the Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement with respect to the transactions contemplated by
the Exchange Documents or as otherwise disclosed in the 8-K Filing, whether
written or oral, between the Company, any of its Subsidiaries or any of their
respective officers, directors, affiliates, employees or agents, on the one
hand, and any of the Holder or any of their affiliates, on the other hand, shall
terminate. Neither the Company, its Subsidiaries nor the Holder shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, the Company shall be entitled, without
the prior approval of the Holder, to make a press release or other public
disclosure with respect to such transactions (i) in substantial conformity with
the 8-K Filing and contemporaneously therewith or (ii) as is required by
applicable law and regulations (provided that in the case of clause (i) the
Holder shall be consulted by the Company in connection with any such press
release or other public disclosure prior to its release). Without the prior
written consent of the Holder (which may be granted or withheld in the Holder’s
sole discretion), except as required by applicable law, the Company shall not
(and shall cause each of its Subsidiaries and affiliates to not) disclose the
name of the Holder in any filing, announcement, release or otherwise.

 



 12 

 

 

6. No Integration. None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on their behalf shall, directly or indirectly,
make any offers or sales of any security (as defined in the Securities Act) or
solicit any offers to buy any security or take any other actions, under
circumstances that would require registration of any of the Exchange Securities
under the Securities Act or cause this offering of the Exchange Securities to be
integrated with such offering or any prior offerings by the Company for purposes
of Regulation D under the Securities Act.

 

7. Listing. The Company shall promptly secure the listing or designation for
quotation (as applicable) of all of the Exchange Shares upon the Principal
Market (subject to official notice of issuance) and shall maintain such listing
of all the Exchange Shares from time to time issuable under the terms of the
Exchange Documents. The Company shall maintain the Common Stock’s authorization
for quotation on the Principal Market. Neither the Company nor any of its
Subsidiaries shall take any action which would be reasonably expected to result
in the delisting or suspension of the Common Stock on the Principal Market. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 7.

 

8. Fees. The Company shall promptly reimburse Kelley Drye & Warren, LLP (counsel
to the lead investor), on demand, for all reasonable, documented costs and
expenses incurred by it in connection with preparing and delivering this
Agreement (including, without limitation, all reasonable, documented legal fees
and disbursements in connection therewith, and due diligence in connection with
the transactions contemplated thereby) in an aggregate amount not to exceed $[
].

 

9. Holding Period. For the purposes of Rule 144, the Company acknowledges that
the holding period of (a) the Exchange Common Shares may be tacked onto the
holding period of the Existing Warrants, and (b) the Rights (and upon exercise
of the Rights, the Reserved Shares) may be tacked onto the holding period of the
Existing Warrants, and the Company agrees not to take a position contrary to
this Section 9. The Company acknowledges and agrees that (assuming the Holder is
not an affiliate of the Company) (i) upon issuance in accordance with the terms
hereof, the Exchange Common Shares and, upon exercise of the Rights, the
Reserved Shares, respectively, are, as of the date hereof, eligible to be resold
pursuant to Rule 144, (ii) the Company is not aware of any event reasonably
likely to occur that would reasonably be expected to result in the Exchange
Shares becoming ineligible to be resold by the Holder pursuant to Rule 144 and
(iii) in connection with any resale of any Exchange Shares pursuant to Rule 144,
the Holder shall solely be required to provide reasonable assurances that such
Exchange Shares are eligible for resale, assignment or transfer under Rule 144,
which shall not include an opinion of Holder’s counsel. The Company shall be
responsible for any transfer agent fees or DTC fees or legal fees of the
Company’s counsel with respect to the removal of legends, if any, or issuance of
Exchange Shares in accordance herewith.

 



 13 

 

 

10. Blue Sky. The Company shall make all filings and reports relating to the
Exchange required under applicable securities or “Blue Sky” laws of the states
of the United States following the date hereof, if any.

 

11. Right to Issue Shares.

 

11.1 General. On the date hereof, as par, the Company shall issue to the Holder
rights (the “Rights”) to receive such aggregate number of shares of Common Stock
(if any) as set forth on the signature page of the Holder attached hereto
(collectively, the “Reserved Shares”) to the Holder, which shall have such terms
and conditions as set forth in this Section 11. The Company and the Holder
hereby agree that no additional consideration is payable in connection with the
issuance of the Rights or the exercise of the Rights.

 

11.2 Exercise of Right of Issuance of Shares. Subject to the terms hereof, the
exercise of the Rights may be made, in whole or in part, at any time or times on
or after the date hereof by delivery to the Company (or such other office or
agency of the Company as it may designate by notice in writing to the registered
Holder at the address of the Holder appearing on the books of the Company) of a
duly executed PDF copy of the Notice of Issuance Form annexed hereto as Exhibit
A (each, a “Notice of Issuance”, and the corresponding date thereof, the
“Exercise Date”). Partial exercises of the Rights resulting in issuances of a
portion of the total number of Reserved Shares available thereunder shall have
the effect of lowering the outstanding number of Reserved Shares purchasable
thereunder in an amount equal to the applicable number of Reserved Shares
issued. The Holder and the Company shall maintain records showing the number of
Reserved Shares issued and the date of such issuances. The Company shall deliver
any objection to any Notice of Issuance Form within one (1) Trading Day of
receipt of such notice. The Holder acknowledges and agrees that, by reason of
the provisions of this paragraph, following each exercise of the Rights issued
hereunder and the issuance of a portion of the Reserved Shares pursuant thereto,
the number of Reserved Shares available for issuance pursuant to the Rights
issued hereunder at any given time may be less than the amount stated in the
recitals hereof.

 

11.3 Delivery of Reserved Shares. The Reserved Shares issued hereunder shall be
transmitted by the Transfer Agent to the Holder by crediting the account of the
Holder’s prime broker with The Depository Trust Company through its
Deposit/Withdrawal at Custodian system (“DWAC”) if the Company is then a
participant in such system and either (A) there is an effective registration
statement permitting the issuance of the Reserved Shares to or resale of the
Reserved Shares by the Holder or (B) the Reserved Shares are eligible for resale
by the Holder without volume or manner-of-sale limitations pursuant to Rule 144,
and otherwise by physical delivery to the address specified by the Holder in the
Notice of Issuance by the date that is two (2) Trading Days after the delivery
to the Company of the Notice of Issuance (such date, the “Share Delivery
Deadline”). The Reserved Shares shall be deemed to have been issued, and Holder
or any other person so designated to be named therein shall be deemed to have
become the holder of record of such shares for all purposes, as of the date the
Rights have been exercised.

 



 14 

 

 

11.4 Charges, Taxes and Expenses. Issuance of Reserved Shares shall be made
without charge to the Holder for any issue or transfer tax or other incidental
expense in respect of the issuance of such certificate, all of which taxes and
expenses shall be paid by the Company, and such certificates shall be issued in
the name of the Holder. The Company shall pay all Transfer Agent fees required
for same-day processing of any Notice of Issuance.

 

11.5 Authorized Shares. The Company covenants that, during the period the Rights
are outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of the Reserved Shares
upon the exercise of the Rights. The Company further covenants that its issuance
of the Rights shall constitute full authority to its officers who are charged
with the duty of executing stock certificates to execute and issue the necessary
certificates for the Reserved Shares upon the due exercise of the Rights. The
Company will take all such reasonable action as may be necessary to assure that
such Reserved Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the Principal Market
upon which the Common Stock may be listed. The Company covenants that all
Reserved Shares which may be issued upon the exercise of the Rights represented
by this Agreement will, upon exercise of the Rights, be duly authorized, validly
issued, fully paid and non-assessable and free from all taxes, Liens and charges
created by the Company in respect of the issue thereof (other than taxes in
respect of any transfer occurring contemporaneously with such issue).

 

11.6 Impairment. Except and to the extent as waived or consented to by the
Holder, the Company shall not by any action, including, without limitation,
amending its certificate of incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Agreement, but will at all times in
good faith assist in the carrying out of all such terms and in the taking of all
such actions as may be necessary or appropriate to protect the rights of the
Holder as set forth in this Agreement against impairment. Without limiting the
generality of the foregoing, the Company will (i) not increase the par value of
any Reserved Shares above the amount payable therefor upon such exercise
immediately prior to such increase in par value, (ii) take all such action as
may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and non-assessable Reserved Shares upon the exercise of
the Rights and (iii) use reasonable best efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof, as may be, necessary to enable the Company to perform its
obligations under this Agreement.

 

11.7 Authorizations. Before taking any action which would result in an
adjustment in the number of Reserved Shares for which the Rights provides for,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 



 15 

 

 

11.8 Limitations on Exercise. The Company shall not effect the exercise of any
Rights, and the Holder shall not have the right to exercise any portion of any
Rights pursuant to the terms and conditions of this Agreement and any such
exercise shall be null and void and treated as if never made, to the extent that
after giving effect to such exercise, the Holder together with the other
Attribution Parties collectively would beneficially own in excess of 9.99% (the
“Beneficial Ownership Limitation”) of the shares of Common Stock outstanding
immediately after giving effect to such exercise. For purposes of the foregoing
sentence, the aggregate number of shares of Common Stock beneficially owned by
the Holder and the other Attribution Parties (as defined in the June Note) shall
include the number of shares of Common Stock held by the Holder and all other
Attribution Parties plus the number of shares of Common Stock issuable upon
exercise of the Rights issued hereunder with respect to which the determination
of such sentence is being made, but shall exclude shares of Common Stock which
would be issuable upon (A) exercise of the remaining, nonexercised portion of
the Rights beneficially owned by the Holder or any of the other Attribution
Parties and (B) exercise or conversion of the unexercised or nonconverted
portion of any other securities of the Company (including, without limitation,
any convertible notes or convertible preferred stock or warrants) beneficially
owned by the Holder or any other Attribution Party subject to a limitation on
conversion or exercise analogous to the limitation contained in this Section
11.8. For purposes of this Section 11.8, beneficial ownership shall be
calculated in accordance with Section 13(d) of the 1934 Act (as defined in the
June Note). For purposes of determining the number of outstanding shares of
Common Stock the Holder may acquire upon the exercise of the Rights without
exceeding the Beneficial Ownership Limitation, the Holder may rely on the number
of outstanding shares of Common Stock as reflected in (x) the Company’s most
recent Annual Report on Form 10-K, Quarterly Report on Form 10-Q, Current Report
on Form 8-K or other public filing with the SEC, as the case may be, (y) a more
recent public announcement by the Company or (z) any other written notice by the
Company or the Transfer Agent, if any, setting forth the number of shares of
Common Stock outstanding (the “Reported Outstanding Share Number”). If the
Company receives a Notice of Issuance from the Holder at a time when the actual
number of outstanding shares of Common Stock is less than the Reported
Outstanding Share Number, the Company shall notify the Holder in writing of the
number of shares of Common Stock then outstanding and, to the extent that such
Notice of Issuance would otherwise cause the Holder’s beneficial ownership, as
determined pursuant to this Section 11.8, to exceed the Beneficial Ownership
Limitation, the Holder must notify the Company of a reduced number of shares of
Common Stock to be purchased pursuant to such Notice of Issuance. For any reason
at any time, upon the written or oral request of the Holder, the Company shall
within one (1) Business Day confirm orally and in writing or by electronic mail
to the Holder the number of shares of Common Stock then outstanding. In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including the Rights, by the Holder and any other Attribution Party since the
date as of which the Reported Outstanding Share Number was reported. In the
event that the issuance of shares of Common Stock to the Holder upon exercise of
the Rights results in the Holder and the other Attribution Parties being deemed
to beneficially own, in the aggregate, more than the Beneficial Ownership
Limitation of the number of outstanding shares of Common Stock (as determined
under Section 13(d) of the 1934 Act), the number of shares so issued by which
the Holder’s and the other Attribution Parties’ aggregate beneficial ownership
exceeds the Beneficial Ownership Limitation (the “Excess Shares”) shall be
deemed null and void and shall be cancelled ab initio, and the Holder shall not
have the power to vote or to transfer the Excess Shares. Upon delivery of a
written notice to the Company, the Holder may from time to time increase (with
such increase not effective until the sixty-first (61st) day after delivery of
such notice) or decrease the Beneficial Ownership Limitation to any other
percentage not in excess of 9.99% as specified in such notice; provided that (i)
any such increase in the Beneficial Ownership Limitation will not be effective
until the sixty-first (61st) day after such notice is delivered to the Company
and (ii) any such increase or decrease will apply only to the Holder and the
other Attribution Parties and not to any other holder of Rights that is not an
Attribution Party of the Holder. For purposes of clarity, the shares of Common
Stock issuable pursuant to the terms of the Rights hereunder in excess of the
Beneficial Ownership Limitation shall not be deemed to be beneficially owned by
the Holder for any purpose including for purposes of Section 13(d) or Rule
16a-1(a)(1) of the 1934 Act. No prior inability to exercise any Rights pursuant
to this paragraph shall have any effect on the applicability of the provisions
of this paragraph with respect to any subsequent determination of
exercisability. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 11.8 to the extent necessary to correct this paragraph (or any
portion of this paragraph) which may be defective or inconsistent with the
intended beneficial ownership limitation contained in this Section 11.8 or to
make changes or supplements necessary or desirable to properly give effect to
such limitation. The limitation contained in this paragraph may not be waived
and shall apply to a successor holder of Rights.

 



 16 

 

 

11.9 Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of the Rights, pursuant
to the terms hereof.

 

11.10 Stock Dividends and Splits. If the Company, at any time while the Rights
exist: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock, (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii)
combines (including by way of reverse stock split) outstanding shares of Common
Stock into a smaller number of shares, or (iv) issues by reclassification of
shares of the Common Stock any shares of capital stock of the Company, then in
each case the number of Reserved Shares issuable upon exercise of the Rights
shall be proportionately adjusted. Any adjustment made pursuant to this Section
11.10 shall become effective immediately upon the record date for the
determination of stockholders entitled to receive such dividend or distribution
(provided that if the declaration of such dividend or distribution is rescinded
or otherwise cancelled, then such adjustment shall be reversed upon notice to
the Holder of the termination of such proposed declaration or distribution as to
any unexercised portion of the Rights at the time of such rescission or
cancellation) and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification.

 

11.11 Compensation for Buy-In on Failure to Timely Deliver Reserved Shares. If
the Company shall fail, for any reason or for no reason, on or prior to the
applicable Share Delivery Deadline, either (x) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, to issue
and deliver to the Holder (or its designee) a certificate for the number of
shares of Common Stock to which the Holder is entitled and register such shares
of Common Stock on the Company’s share register or, (y) if the Transfer Agent is
participating in the DTC Fast Automated Securities Transfer Program, to credit
the balance account of the Holder or the Holder’s designee with DTC for such
number of shares of Common Stock to which the Holder is entitled upon the
Holder’s exercise of a Right (a “Delivery Failure”), then, in addition to all
other remedies available to the Holder, (1) the Company shall pay in cash to the
Holder on each day after such Share Delivery Deadline that the issuance of such
shares of Common Stock is not timely effected an amount equal to 2% of the
product of (A) the sum of the number of shares of Common Stock not issued to the
Holder on or prior to the Share Delivery Deadline and to which the Holder is
entitled, multiplied by (B) any trading price of the Common Stock selected by
the Holder in writing as in effect at any time during the period beginning on
the applicable Exercise Date and ending on the applicable Share Delivery
Deadline and (2) the Holder, upon written notice to the Company, may void its
Notice of Issuance with respect to, and retain or have returned (as the case may
be) any portion of the rights that has not been exercised pursuant to such
Notice of Issuance, provided that the voiding of a Notice of Issuance shall not
affect the Company’s obligations to make any payments which have accrued prior
to the date of such notice pursuant to this Section 11.11 or otherwise. In
addition to the foregoing, if on or prior to the Share Delivery Deadline either
(A) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, the Company shall fail to issue and deliver to the
Holder (or its designee) a certificate and register such shares of Common Stock
on the Company’s share register or, (B) if the Transfer Agent is participating
in the DTC Fast Automated Securities Transfer Program, the Transfer Agent shall
fail to credit the balance account of the Holder or the Holder’s designee with
DTC for the number of shares of Common Stock to which the Holder is entitled
upon the Holder’s exercise of Rights hereunder or pursuant to the Company’s
obligation pursuant to clause (II) below, and if on or after such Share Delivery
Deadline the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock corresponding to all or any portion of the number of
shares of Common Stock issuable upon such exercise that the Holder is entitled
to receive from the Company and has not received from the Company in connection
with such Delivery Failure (a “Buy-In”), then, in addition to all other remedies
available to the Holder, the Company shall, within two (2) Business Days after
receipt of the Holder’s request and in the Holder’s discretion, either: (I) pay
cash to the Holder in an amount equal to the Holder’s total purchase price
(including brokerage commissions and other out-of-pocket expenses, if any) for
the shares of Common Stock so purchased (including, without limitation, by any
other Person in respect, or on behalf, of the Holder) (the “Buy-In Price”), at
which point the Company’s obligation to so issue and deliver such certificate
(and to issue such shares of Common Stock) or credit the balance account of such
Holder or such Holder’s designee, as applicable, with DTC for the number of
shares of Common Stock to which the Holder is entitled upon the Holder’s
exercise of Rights hereunder (as the case may be) (and to issue such shares of
Common Stock) shall terminate, or (II) promptly honor its obligation to so issue
and deliver to the Holder a certificate or certificates representing such shares
of Common Stock or credit the balance account of such Holder or such Holder’s
designee, as applicable, with DTC for the number of shares of Common Stock to
which the Holder is entitled upon the Holder’s exercise of Rights hereunder (as
the case may be) and pay cash to the Holder in an amount equal to the excess (if
any) of the Buy-In Price over the product of (x) such number of shares of Common
Stock multiplied by (y) the lowest Closing Sale Price (as defined in the June
Notes) of the Common Stock on any Trading Day during the period commencing on
the date of the applicable Notice of Issuance and ending on the date of such
issuance and payment under this clause (II) (the “Buy-In Payment Amount”).
Nothing shall limit the Holder’s right to pursue any other remedies available to
it hereunder, at law or in equity, including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock (or
to electronically deliver such shares of Common Stock) upon the exercise of the
Rights as required pursuant to the terms hereof. Notwithstanding anything herein
to the contrary, with respect to any given Delivery Failure, this Section 11.11
shall not apply to the Holder to the extent the Company has already paid such
amounts in full to such Holder with respect to such Delivery Failure, as
applicable, pursuant to the analogous sections of the February Securities
Purchase Agreement.

 



 17 

 

 

11.12 Subsequent Rights Offerings. If Section 11.10 above does not apply, if at
any time the Company grants, issues or sells any Convertible Securities, Options
or rights to purchase stock, warrants, securities or other property pro rata to
the record Holders of any class of shares of Common Stock (the “Purchase
Rights”), then the Holder will be entitled to acquire, upon the terms applicable
to such Purchase Rights, the aggregate Purchase Rights which the Holder could
have acquired if the Holder had held the number of shares of Common Stock
acquirable upon complete exercise of the Rights (without regard to any
limitations on exercise hereof, including without limitation, the Beneficial
Ownership Limitation) immediately before the date on which a record is taken for
the grant, issuance or sale of such Purchase Rights, or, if no such record is
taken, the date as of which the record Holders of shares of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights (provided,
however, to the extent that the Holder’s right to participate in any such
Purchase Right would result in the Holder exceeding the Beneficial Ownership
Limitation, then the Holder shall not be entitled to participate in such
Purchase Right to such extent (or beneficial ownership of such shares of Common
Stock as a result of such Purchase Right to such extent) and such Purchase Right
to such extent shall be held in abeyance for the Holder until such time, if
ever, as its right thereto would not result in the Holder exceeding the
Beneficial Ownership Limitation).

 

11.13 Fundamental Transaction. If, at any time while the Rights remain
outstanding, a Fundamental Transaction (as defined in the June Note) occurs,
then, upon any subsequent exercise of the Rights, the Holder shall have the
right to receive, for each Reserved Share that would have been issuable upon
such exercise immediately prior to the occurrence of such Fundamental
Transaction, at the option of the Holder (without regard to any limitation in
Section 11.8 on the exercise of the Right), the number of shares of Common Stock
of the successor or acquiring corporation or of the Company, if it is the
surviving corporation, and any additional consideration receivable as a result
of such Fundamental Transaction by a Holder of one share of Common Stock. Upon
the occurrence of any such Fundamental Transaction, any successor entity in a
Fundamental Transaction in which the Company is not the survivor (the “Successor
Entity”) shall succeed to, and be substituted for (so that from and after the
date of such Fundamental Transaction, the provisions of this Agreement and the
other Transaction Documents referring to the “Company” shall refer instead to
the Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company under this Agreement and the
other Transaction Documents with the same effect as if such Successor Entity had
been named as the Company herein.

 

11.14 Notice to Allow Exercise of Right. If at any time while the Rights remain
outstanding, (A) the Company shall declare a dividend (or any other distribution
in whatever form) on the Common Stock, (B) the Company shall declare a special
nonrecurring cash dividend on or a redemption of the Common Stock, (C) the
Company shall authorize the granting to all Holders of the Common Stock rights
or warrants to subscribe for or purchase any shares of capital stock of any
class or of any rights, (D) the approval of any stockholders of the Company
shall be required in connection with any reclassification of the Common Stock,
any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, or any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property, or (E) the Company shall authorize the voluntary
or involuntary dissolution, liquidation or winding up of the affairs of the
Company, then, in each case, the Company shall cause to be mailed to the Holder
at least 10 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the Holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that Holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange; provided that the failure to mail such notice or any defect
therein or in the mailing thereof shall not affect the validity of the corporate
action required to be specified in such notice. To the extent that any notice
provided hereunder constitutes, or contains, material, non-public information
regarding the Company or any of the Subsidiaries, the Company shall
simultaneously file such notice with the Commission pursuant to a Current Report
on Form 8-K. The Holder shall remain entitled to exercise the Rights during the
period commencing on the date of such notice to the effective date of the event
triggering such notice except as may otherwise be expressly set forth herein.

 



 18 

 

 

11.15 No Rights as Stockholder Until Exercise. Each Right does not entitle the
Holder to any voting rights, dividends or other rights as a stockholder of the
Company prior to the exercise hereof.

 

11.16 Transferability. Subject to compliance with any applicable securities
laws, the Rights and all rights hereunder (including, without limitation, any
registration rights) are transferable, in whole or in part, upon written
assignment substantially in the form attached hereto duly executed by the Holder
or its agent or attorney and funds sufficient to pay any transfer taxes payable
upon the making of such transfer of this Agreement delivered to the principal
office of the Company or its designated agent. Upon such assignment and, if
required, such payment, the Company shall enter into a new agreement with the
assignee or assignees, as applicable, and this Agreement shall promptly be
cancelled. Any Right, if properly assigned in accordance herewith, may be
exercised by a new Holder for the issue of Reserved Shares without having a new
agreement executed.

 

12. Miscellaneous Provisions. Section 9 of the June Securities Purchase
Agreements (as amended hereby) is hereby incorporated by reference herein,
mutatis mutandis.

 

13. Most Favored Nation. For so long as any Series A Warrants issued by the
Company on December 13, 2017, Series A-1 Warrants issued by the Company on
February 13, 2018 or Series A-2 Warrants (together, the “Outstanding Warrants”)
are outstanding, the Company hereby represents and warrants as of the date
hereof and covenants and agrees from and after the date hereof, that the Company
will not modify, amend, exchange, or waive any provision of the Outstanding
Warrants (each a “Settlement Document”) on terms more favorable to any Person
than those of the Holder and this Agreement. For so long as any Outstanding
Warrants are outstanding, if, and whenever on or after the date hereof, the
Company enters into a Settlement Document, then (i) the Company shall provide
notice thereof to the Holder immediately following the occurrence thereof and
(ii) the terms and conditions of this Agreement shall be, without any further
action by the Holder or the Company, automatically amended and modified in an
economically and legally equivalent manner such that the Holder shall receive
the benefit of the more favorable terms and/or conditions (as the case may be)
set forth in such Settlement Document, provided that upon written notice to the
Company at any time the Holder may elect not to accept the benefit of any such
amended or modified term or condition, in which event the term or condition
contained in this Agreement shall apply to the Holder as it was in effect
immediately prior to such amendment or modification as if such amendment or
modification never occurred with respect to the Holder. The provisions of this
Section 13 shall apply similarly and equally to each Settlement Document.

 



 19 

 

 

14. Independent Nature of Holder's Obligations and Rights. The obligations of
the Holder under this Agreement are several and not joint with the obligations
of any Other Holder, and the Holder shall not be responsible in any way for the
performance of the obligations of any Other Holder under any Other Agreement.
Nothing contained herein or in any Other Agreement, and no action taken by the
Holder pursuant hereto, shall be deemed to constitute the Holder and Other
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Holder and Other Holders are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement or any Other Agreement and the
Company acknowledges that, to the best of its knowledge, the Holder and the
Other Holders are not acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement or any Other
Agreement. The Company and the Holder confirm that the Holder has independently
participated in the negotiation of the transactions contemplated hereby with the
advice of its own counsel and advisors. The Holder shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
Other Holder to be joined as an additional party in any proceeding for such
purpose.

 

[The remainder of the page is intentionally left blank]

 



 20 

 



 

IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 

  COMPANY:         HELIOS AND MATHESON ANALYTICS INC.           By:        
Name: Theodore Farnsworth     Title: Chief Executive Officer

 



 
 

 

IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 

  HOLDER:                     By:       Name:     Title:         Aggregate
number of Existing Warrant Shares* issuable upon exercise of Existing Warrants
to be exchanged:               Aggregate number of Exchange Common Shares to be
issued in the Exchange:               Aggregate number of Reserve Shares*
issuable upon exercise of Rights (if any) to be issued in the Exchange:        
      *Calculated without regard to any limitations on conversion or exercise
thereof

 



 
 

 

EXHIBIT A

 

NOTICE OF ISSUANCE

 

The undersigned holder hereby exercises the rights (the “Rights”) to receive
_________________ of the shares of Common Stock (the “Reserved Shares”) of
Helios and Matheson Analytics Inc., a Delaware corporation with offices located
at Empire State Building, 350 5th Avenue, New York, New York 10118 (the
“Company”), established pursuant to that certain Third Amendment and Exchange
Agreement, dated June __, 2018, by and between the Company and the investor
signatory thereto (the “Exchange Agreement”). Capitalized terms used herein and
not otherwise defined shall have the respective meanings set forth in the
Exchange Agreement.

 

The Company shall deliver to Holder, or its designee or agent as specified
below, __________ Reserved Shares in accordance with the terms of the Rights.
Delivery shall be made to Holder, or for its benefit, as follows:

 

☐Check here if requesting delivery as a certificate to the following name and to
the following address:

 

  Issue to:                          

 

☐ Check here if requesting delivery by Deposit/Withdrawal at Custodian as
follows:

 



  DTC Participant:           DTC Number:           Account Number:  



 

Date: _____________ __, __

 

____________________________

Name of Registered Holder

 

By:         Name:       Title:    

 

Tax ID:____________________________

 

Facsimile:__________________________

 

E-mail Address:_____________________

 

 

 



